Citation Nr: 0302783	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
low back on a direct basis or as being proximately due to or 
the result of the service connected left inguinal hernia.

2.  Entitlement to service connection for bilateral 
cataracts.


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from May 1945 to October 1946.

This appeal arises from an August 1998 rating decision of the 
Lincoln, Nebraska Regional Office (RO).  The case was 
remanded from the Board to the RO in January 2001 for 
additional development of the evidence and for due process 
reasons.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's arthritis of the low back was initially 
manifest many years after service and no etiological 
relationship has been demonstrated between the veteran's 
service connected inguinal hernia and the manifestation of 
low back arthritis.

3.  The veteran's bilateral cataracts were first manifest 
many years after service and no relationship has been 
demonstrated between the manifestation of bilateral cataracts 
and the veteran's service to include exposure to sunlight 
during basic training.


CONCLUSIONS OF LAW

1.  Arthritis of the low back was not incurred in or 
aggravated during service; arthritis is not proximately due 
to or the result of a service connected disease or injury; 
nor may arthritis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

2.  Bilateral cataracts were not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310  (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the August 
1998 and March 2002 rating decisions of the evidence needed 
to substantiate his claims.  He was provided an opportunity 
to submit such evidence.  In the July 1999 statement of the 
case and the April and October 2002 supplemental statements 
of the case, the RO notified the veteran of all regulations 
relating to his claims, informed him of the reasons for which 
it had denied his claims, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  In addition, the RO sent the veteran a VCAA 
compliance letter in June 2001 (along with the supplemental 
statement of the case) in which he was informed as to VA's 
duty to notify him about his claims, VA's duty to assist him 
in obtaining evidence for his claims, what the evidence must 
show to establish his claims, what had been done to assist 
the veteran with his claims, and what information or evidence 
that VA needed from the veteran.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claims (to include what 
evidence VA would obtain and what evidence the veteran would 
obtain).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  All available 
VA outpatient treatment records and private treatment records 
have been obtained.  The veteran has been provided with VA 
eye and orthopedic examinations to include medical nexus 
opinions (this development obviates the need to obtain any 
additional medical nexus opinion as requested by the 
representative).  In short, VA has fulfilled the duty to 
assist by aiding the veteran in obtaining evidence that 
relates to his claims.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).




Factual background

The service medical records to include the October 1946 
separation physical examination are silent regarding the 
presence of arthritis of the low back and cataracts.

On VA examination in March 1958, the veteran complained of 
periodic weakness and numbness of the left leg with episodes 
of mild lumbosacral strain.  On examination, there was 
essentially normal range of motion of the spine with some 
straightening of the lumbar spine.   X-rays of the low back 
revealed slight compression of L-2 with some loss of the disc 
space at L1 and L2.  The etiology was not readily apparent 
and it was noted that this was possibly due to an old trauma.  
The diagnoses included a compression of L2 probably due to an 
old trauma.

In May 1998, the veteran filed the instant claim of service 
connection for cataracts and for arthritis of the low back.

A February 1988 private treatment report shows the presence 
of multiple levels of degenerative joint disease to include 
arthritis of the low back.

A January 1989 statement from Proffitt Eye Associates 
indicates that the veteran had a history of bilateral aphakia 
from the mid 1960s.  

A January 1966 VA hospital report shows that the veteran was 
admitted with a history of bilateral cataracts.  He reported 
that he started having difficulties with his vision 5 years 
prior when cataracts were found.  An intracapsular cataract 
extraction of the right eye was performed.  

In February 1967, a VA hospital report shows that an 
intracapsular cataract extraction of the left eye was 
performed.  

On VA orthopedic examination in January 2002, the veteran 
reported having no history of back pain prior to suffering a 
hernia during service.  Thereafter, he would occasionally 
have back pain.  A crooked spine was confirmed with x-rays in 
1961.  Currently, the veteran suffered from a dull low back 
pain which had been intermittent since service which 
sometimes radiated to the legs.  The diagnosis was low back 
pain secondary to probable lumbar spondylosis and secondary 
spinal stenosis with radiculopathy.  Despite the fact that no 
x-rays were available, the examiner indicated that it was 
hard to believe that an inguinal hernia and its sequale could 
cause the veteran's low back condition.  The cause and effect 
relationship between a hernia and low back pain was not very 
feasible.  It was noted that it was unlikely that x-rays of 
the low back would change the examiner's opinion.  

A January 2002 addendum to the report of orthopedic 
examination shows that x-rays of the low back had 
demonstrated significant arthritic changes throughout the 
lumbosacral spine.  There was a scoliotic deformity, there 
seemed to be old vertebral compression fractures and there 
was significant degenerative disc disease of the lumbar 
spine.  This x-ray evidence confirmed the original diagnosis 
of severe spondylosis and secondary spinal stenosis with 
radiculopathy.

In May and September 2002, the veteran submitted medical 
articles dealing with the subject of cataracts.

In a May 2002 affidavit, the veteran indicated that he had 17 
weeks of basic training with hours in each day spent in pits 
of petrified snail shells.  He indicated that the sunlight 
reflected off of the shells causing extreme exposure to the 
strong rays of the sun.  The soldiers were not given 
sunglasses.  The veteran further indicated that he started to 
have problems with his eyes in 1963 with surgeries starting 
in 1966.

Three statements were received from service comrades who 
indicated that they trained with the veteran and that the 
veteran was exposed to the hot sun reflecting off of shells.  

On VA eye examination in June 2002, the impressions were 
retinal detachment status post scleral buckle of the right 
eye; bilateral Fuchs dystrophy; ptosis; and anterior chamber 
intraocular lens implants of both eyes.  The examiner stated 
that it was impossible to opine whether it was at least as 
likely as not that the veteran's exposure to sunlight in 
basic training resulted in bilateral cataracts as the veteran 
no longer had cataracts and it was not known what kind of 
cataracts the veteran had.  It was further indicated that 
there was no specific type of cataract that was specifically 
formed secondary to sun exposure.

A September 2002 statement from Robert Proffitt, M.D., 
includes the opinion that it was more likely than not that 
sunlight and ultraviolet wavelengths aggravated human lens 
tissue and accelerated cataract growth.  The examiner further 
opined that he was unable to state with medical certainty 
whether or not the ultraviolet light exposure did in fact 
cause the majority of the veteran's cataracts.  


Analysis

Arthritis of the low back

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  

This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (2002).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The veteran maintains that he currently suffers from 
arthritis of the low back which is either directly related to 
service or is secondary to the service connected inguinal 
hernia.  The service medical records are silent regarding the 
presence of arthritis of the low back.  In fact, low back 
arthritis was first manifest in the medical record many years 
after service in the late 1980s.  On VA examination in 
January 2002, x-rays showed the presence of significant 
levels of arthritic changes of the low back; however, the 
examiner opined that a cause and effect relationship between 
a hernia and low back disability (as maintained by the 
veteran) was not very feasible.  Importantly, there are no 
medical opinions or evidence to the contrary.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection for low back 
arthritis either on a direct basis or as secondary to the 
service connected inguinal hernia.


Bilateral cataracts

The veteran contends that bilateral cataracts were the result 
of exposure to sunlight during basic training in service.  
The service medical records are silent regarding the presence 
of cataracts.  The record shows that bilateral cataracts were 
first manifest during the mid-1960s, many years after 
service.  

On eye examination in June 2002, the examiner opined that it 
was impossible to state whether there was a relationship 
between the veteran's cataracts and exposure to sunlight 
during service as it was impossible to know what type of 
cataracts the veteran had as they had been removed decades 
before.  It was further opined that no specific type of 
cataract was formed secondary to sun exposure.  In September 
2002, Dr. Proffitt opined that he was unable to state with 
medical certainty whether or not sun exposure in fact caused 
the majority of the veteran's cataracts.

The language used by Dr. Proffitt does not support the 
veteran's claim because it expresses a mere possibility and 
not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran was 
held to be speculative);  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (the Court found evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection);  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).  In short, there is no competent evidence to 
establish an etiologic link between the manifestation of 
cataracts in the mid-1960s and the veteran's service many 
years before.

In conclusion, the only evidence that would support the 
veteran's claim that he currently suffers from arthritis of 
the low back and bilateral cataracts that are related to 
service is found in his statements and testimony and the 
statements of his military comrades; however, lay evidence is 
inadequate to establish a medical diagnosis or medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran has submitted a number of excerpts from medical 
articles regarding cataracts and their causes to include 
exposure to sunlight.  These submissions, however, contain no 
specific findings pertaining to the veteran's service 
connection claim.  

As a lay person, relying on a generic medical article or 
treatise, the veteran is not qualified to render a medical 
opinion as to the whether cataracts are related to service.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding 
that treatise evidence cannot simply provide speculative 
generic statements not relevant to the veteran's claim," but, 
"standing alone," must include "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).  

The submissions from medical articles supplied by the veteran 
simply provide speculative generic statements.  Therefore, 
the aforementioned materials do not add any probative value 
to the consideration of the veteran's claim.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim.

ORDER

Entitlement to service connection for arthritis of the low 
back on a direct basis or as being proximately due to or the 
result of the service connected left inguinal hernia is 
denied.

Entitlement to service connection for bilateral cataracts is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

